DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the brake bridge mounted on the suspension bracket by means of the bearing element” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes limitations directed toward a service life test. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz, MPEP 2173.05(p)II. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12, 13, 15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lehmann et al. (DE 19844507) in view of Koschinat et al. (EP 0306851).
Re claims 1 and 23, Lehmann et al. teach a running gear for a rail vehicle, comprising: a bogie (12) and a brake linkage (2), with at least one bearing element (4); wherein the brake linkage is one or more of mounted on the bogie and/or or connected to the bogie by means of the at least one bearing element.  Lehmann et al do not teach wherein the at least one bearing element includes plastic.  (Fig 3)  Koschinat et al. teach a bearing element (9) including plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the plastic bearing element of Koschinat et al. in the invention of Lehman since plastic bearings are known to be lightweight.

Re claim 2, Lehmann et al. as modified teach wherein the at least one bearing element (Koschinat et al., 9) includes a bushing, wherein the bearing element and is arranged in the brake linkage (Lehmann, 2).

Re claim 3, Lehmann et al. as modified teach wherein a pin mounting means (9) is one or more of arranged on or connected to the bogie (12) and is mounted in the bearing element.

Re claim 4, Lehmann et al. as modified teach wherein the brake linkage comprises a brake bridge (2), mounted on the bogie by the at least one bearing element in the brake bridge, wherein the at least one bearing element is arranged in a bore of the brake bridge. (Lehmann, Fig. 1)

Re claim 5, Lehmann et al. as modified teach wherein the bogie (12) comprises one or more of an adapter or a suspension bracket (3), wherein the brake bridge (2) is mounted on the one or more of the adapter and/or on or the suspension bracket by means of the bearing element. (Lehmann, Fig. 2)

Re claims 6, 13, 15 and 17 Lehmann et al. as modified teach wherein the bogie is electrically insulated from the brake linkage by means of the at least one bearing element (plastic is a well known electrical insulator).  Lehmann as modified does not teach wherein the bearing element that has a dielectric strength of at least 20 kV, 40kV, 60kV or 100kV.  It would have been obvious to one of ordinary skill in the art before the effective filing date to select a dialetric value through routine experimentation based on the desired design choice.

Re claim 8, Lehmann as modified teach wherein the plastic is a self-lubricating plastic.(See Koschinat et al. translation Pg. 2, Par. 7)

Re claim 9, Lehmann et al. as modified does not teach wherein the bearing element has one or more of a length from 30 millimeters 200 mm and/or mm, an outer diameter from 30 mm to 100 mm, an inner diameter from 25 mm to 90 mm or a wall thickness from 1 mm to 6 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date to select a dimensions based on the desired design choice.

Re claim 10, Lehmann et al. as modified teach a mounting end element (Lehmann, 15).

Re claim 12, Lehmann et al. as modified teach wherein the at least one bearing element is a bushing (Lehmann - 4, 5 / Kochinat et al. - 9) arranged in a bore of the brake linkage (2).

Re claim 18, Lehmann et al. as modified does not teach wherein the acceleration density response of the brake lining is below 10,000 (m/s)2/Hz.    It would have been obvious to one of ordinary skill in the art before the effective filing date to select an acceleration density through routine experimentation based on the desired design choice.

Re claim 19, Lehmann et al. as modified does not teach wherein the acceleration density response of the brake lining is below 9,000 (m/s2)2/Hz.  It would have been obvious to one of ordinary skill in the art before the effective filing date to select an acceleration density through routine experimentation based on the desired design choice.

Re claim 20, Lehmann et al. as modified does not teach wherein the acceleration density response of the brake lining is below 9,000 (m/s2)2/Hz, across at least 90% of the frequency spectrum from 10 Hz to 100 Hz.  It would have been obvious to one of ordinary skill in the art before the effective filing date to select an acceleration density through routine experimentation based on the desired design choice.

Re claim 21, Lehmann et al. as modified does not teach wherein the bearing element has a-one or more of the length from 50 mm to 60 mm, an the outer diameter from 50 mm to 65 mm, an the inner diameter from 50 mm to 55 mm, or the wall thickness from 3 mm to 4 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date to select a dimensions based on the desired design choice.

Re claim 22, Lehmann et al. as modified teach wherein the mounting disk end element (15) is a spacer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Engle, Scholdan, Hojak and Stokley teach similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJuly 2, 2022